Citation Nr: 1618751	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-41 419	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel 




 
INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran's notice of disagreement (NOD) with that determination was timely received in March 2009.  In August 2009 the RO issued a statement of the case (SOC) and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.  In November 2013, the RO issued a supplemental statement of the case (SSOC) and the appeal was certified in January 2014.

In September 2014, the Board granted service connection for the Veteran's bilateral hearing loss and remanded the issues of service connection for right and left shoulder conditions to the Agency of Original Jurisdiction (AOJ) for additional development. 

In a November 2014 rating decision, the RO assigned an initial evaluation of 0 percent for the Veteran's service connected bilateral hearing loss.  In a June 2015 rating decision, the RO granted service connection for the Veteran's left shoulder condition, with an initial evaluation of 20 percent disabling.  Regarding these rating decisions, the Board notes that the Veteran has only filed a NOD regarding entitlement to an initial compensable rating for bilateral hearing loss; he has not expressed disagreement with either the effective date or the initial rating of his left shoulder condition.  Although the Veteran has filed a timely NOD related to his initial rating for hearing loss, he has not yet been issued a SOC. 

The Board notes that the Veteran has paperless, electronic, Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  All documents in both databases were reviewed in their entirety by the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; C.F.R. § 3.159.

Entitlement to service connection for a right shoulder condition

The Veteran seeks service connection for a right shoulder condition.  He asserts that he injured both of his shoulders while participating in physical training exercises at Camp Lejeune, North Carolina.  See Veteran Statement, 3 (Nov. 15, 2007) (VBMS).

Regarding his right shoulder condition, the Veteran first underwent a VA examination in November 2013.  Notably, when providing an examination, the VA is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also, a report of a medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board found the November 2013 VA examination inadequate because it appeared that the examiner had not reviewed the claims file and had failed to address the Veteran's competent reports of experiencing continuity of symptomology.  See BVA Remand, 10 (Sept. 5, 2014) (VBMS).  The Board also found that the examiner failed to clearly state whether the Veteran had a diagnosed right shoulder condition or provide an opinion concerning the etiology of any diagnosed right shoulder condition, despite medical evidence in the record indicating that the Veteran had a right shoulder disability.  Id.  Thus, the Board remanded the claim for additional development, to include a new VA examination.  See id. at 11.

The Board directed the examiner to review the claims folder and any pertinent medical records, elicit from the Veteran a complete history of his complaints of shoulder disabilities, identify all current diagnoses related to his shoulder, and opine whether it was at least as likely as not that any diagnosed shoulder disability had its onset in service, existed during service, or was otherwise related to active service.  Id.

In June 2015, the AOJ afforded the Veteran a new examination with the same examiner who proffered the inadequate November 2013 opinion.  Although the examiner indicated that he did not review the Veteran's VA claims file and only reviewed files in VBMS or Virtual VA, along with Veterans Health Administration medical records, the Board notes that the examiner had reviewed the claims file during the prior November 2013 examination.  See VA examination, 1 (June 3, 2015) (VBMS); see also VA examination, 1 (Nov. 4, 2013) (VBMS).  In the June 2015 examination, the examiner only associated a diagnosis of glenohumeral joint dislocation with the Veteran's claimed condition, failing to account for other diagnoses referenced in the claims file.  See VA examination, 2 (June 3, 2015) (VBMS).  

The Board notes that the examiner briefly referenced the history of the Veteran's shoulder condition, including his claims that both shoulders were injured during physical training.  Id.  However, it appears the examiner based his opinion's rationale solely on the fact that the Veteran's STRs made no mention of an injury or condition pertaining to the right shoulder.  See VA examination medical opinion, 2 (June 3, 2015) (VBMS); see also VA examination medical opinion clarification, 1 (June 16, 2015) (VBMS) (affirming the rationale of the medical opinion solely on the absence of evidence in the Veteran's STRs).   

The Court of Appeals for Veterans Claims found an examination inadequate when the examiner relied merely on the absence of evidence in STRs to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Whereas the examiner appears to have relied solely on the absence of a right shoulder condition in the Veteran's STRs as rationale for his opinion, the Board finds that the opinion is inadequate. 
Under these circumstances, the Board finds that the medical evidence currently of record does not fully resolve this issue on appeal, and that a new examination and opinion - based on full consideration of the Veteran's documented history and assertions, and review of the record and supported by stated rationale - is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the Board notes that the Veteran has received a diagnosis of arthritis during the pendency of his claim.  See Private Treatment Records,  1 and 4 (Nov. 15, 2007) (VBMS).  Arthritis is one of the chronic diseases defined in 38 C.F.R. § 3.309(a).  Thus, the examiner and the AOJ should consider the Veteran's continuity of symptomatology regarding his right shoulder arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

The Board notes that the Veteran has submitted additional evidence indicating that he has received additional private treatment for his shoulder condition from Anniston Orthopaedics.  Thus, in its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include those from Anniston Orthopaedics.






Entitlement to an initial compensable rating for bilateral hearing loss

With respect to the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss, the Board notes that a November 2014 rating decision assigned a noncompensable rating.  Thereafter, in July 2015, the Veteran properly filed his timely NOD on a VA Form 21-0958, pursuant to 38 C.F.R. § 20.201(a)(1).  

Where there has been an initial RO adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if it is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a SOC regarding the issue of entitlement to an initial compensable rating for bilateral hearing loss.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review as appropriate. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the expanded claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include those from Anniston Orthopaedics.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate specialist. 

The contents of the entire claims file (both VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner, and the opinion rationale should include discussion of the Veteran's documented history and assertions.  All necessary tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran meets, or at any time pertinent to the current claim has met, the diagnostic criteria of a right shoulder disability, to include arthritis.  

If so, for each such diagnosed disorder, the examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disorder had its onset during service, or is otherwise medically-related to the Veteran's military service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence (to include all evidence of prior diagnoses), as well as all lay evidence-to include the Veteran's competent assertions as to in-service experiences, and as to the nature, onset, and continuity of symptoms.  

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim remaining on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last AOJ's adjudication of the claims) and legal authority.

 7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



